Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/514,946 has a total 20 claims pending in the application; there are 3 independent claims and 17 dependent claims all of which are ready for examination by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al (U.S. Pub No. 2013/0073979 A1), and in view of Baldini Soares et al (U.S. Pub No. 2018/0189389 A1).


As per claim 1, Shepherd discloses a method performed by one or more computers, the method comprising: 
storing semantic graph data indicating a semantic graph of objects and relationships between the objects, wherein the semantic graph data defines an action object that represents an action that can be initiated, wherein the semantic graph data indicates a particular object type or a particular data type with which the action object can be used (Par [0030, 0038] and fig 3C actions type);
identifying an object of a particular object type or data of the particular data type involved in processing of the one or more computers (Par [0030, 0038] object type); and
in response to identifying the use of the object of the particular object type or data of the particular data type, providing an indication that the action represented by the action object can be initiated (par [0036-0037]). 
Shepherd discloses graph but silence about semantic graph. However, Baldini Soares discloses semantic graph (Par [0050]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Baldini Soares into the teachings of Shepherd in order to provide semantic flow graph by matching the annotation flow graph (Par [0004]).    
As per claim 2, Shepherd discloses the method of claim 1, wherein identifying the object of the particular object type or the data of the particular data type comprises: determining that an operation of the one or more computers involves a first object that is not directly connected to the action object in the semantic graph data; and determining, based on semantic graph data for the particular object, that the first object has a predetermined relationship in the semantic graph with the object of the particular object type or the data of the particular data type; wherein providing the indication that the action 
one or more computers; and one or more computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising (Par [0025]): 
storing semantic graph data indicating a semantic graph of objects and relationships between the objects, wherein the semantic graph data defines an action object that represents an action that can 
identifying an object of a particular object type or data of the particular data type involved in processing of the one or more computers (Par [0030, 0038] object type); and
in response to identifying the use of the object of the particular object type or data of the particular data type, providing an indication that the action represented by the action object can be initiated (par [0036-0037]). 
Shepherd discloses graph but silence about semantic graph. However, Baldini Soares discloses semantic graph (Par [0050]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Baldini Soares into the teachings of Shepherd in order to provide semantic flow graph by matching the annotation flow graph (Par [0004]).    
As per claim 20, Shepherd discloses one or more computer-readable media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: 
storing semantic graph data indicating a semantic graph of objects and relationships between the objects, wherein the semantic graph data defines an action object that represents an action that can be initiated, wherein the semantic graph data indicates a particular object type or a particular data type with which the action object can be used (Par [0030, 0038] and fig 3C actions type);
identifying an object of a particular object type or data of the particular data type involved in processing of the one or more computers (Par [0030, 0038] object type); and

Shepherd discloses graph but silence about semantic graph. However, Baldini Soares discloses semantic graph (Par [0050]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Baldini Soares into the teachings of Shepherd in order to provide semantic flow graph by matching the annotation flow graph (Par [0004]).    




Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al (U.S. Pub No. 2013/0073979 A1), and in view of Baldini Soares et al (U.S. Pub No. 2018/0189389 A1), and further in view of Shinn et al (U.S. Patent No. 10,810,371).
As per claim 14, Shepherd and Baldini Soares do not explicitly disclose the method of claim 1, wherein providing the indication comprises providing the indication for output over a natural language interface.
However, Shinn discloses wherein providing the indication comprises providing the indication for output over a natural language interface (Col 2 lines 62-67 col 3 lines 1-22).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Shinn into the teachings of Shepherd as modified by Baldini Soares in order to solve natural language problem and provide a vocal .
 


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al (U.S. Pub No. 2013/0073979 A1), and in view of Baldini Soares et al (U.S. Pub No. 2018/0189389 A1), and further in view of Wilson et al (U.S. Pub No. 2014/0267344 A1).
As per claim 16, Shepherd discloses the method of claim 1, comprising: identifying, based on the semantic graph data, multiple action objects that represent different actions and that are each associated with the object of the particular object type or the data of the particular data type in the semantic graph (fig 3D-3F and par [0088, 0090-0093]).
Shepherd discloses graph but silence about semantic graph. However, Baldini Soares discloses semantic graph (Par [0050]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Baldini Soares into the teachings of Shepherd in order to provide semantic flow graph by matching the annotation flow graph (Par [0004]).    

Shepherd and Baldini Soares do not explicitly disclose selecting, based on the semantic graph data, a proper subset of the actions represented by the multiple action objects; and providing indications of only the actions in the selected proper subset.
However Wilson discloses selecting, based on the semantic graph data, a proper subset of the actions represented by the multiple action objects; and providing indications of only the actions in the selected proper subset (Par [0062, 0070]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wilson into the teachings of Shepherd as modified by Baldini Soares in order to explicitly modify lighting workflows (Par [0006]).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 30, 2021
/THU N NGUYEN/Examiner, Art Unit 2154